              Case 2:18-cv-01837-RSM Document 35 Filed 02/05/21 Page 1 of 2




 1                                                                 The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9
     ROBERT and TANYA WILLIAMS, et al.,                  CASE NO. 2:18-cv-01837-RSM
10
                                   Plaintiffs,           NOTICE OF APPEARANCE
11                  v.
12
     UNITED STATES OF AMERICA,
13
                                   Defendant.
14

15
            TO:     CLERK OF THE ABOVE-ENTITLED COURT; and
16
            TO:     All Parties of Record:
17

18          PLEASE TAKE NOTICE that Defendant, United States of America, without waiving the

19 defenses of insufficient service of process, lack of jurisdiction, or any other defense in the above-

20 entitled cause of action, hereby enters a notice of appearance by Erin K. Hoar, Assistant United

21 States Attorney, who will act as co-counsel with Assistant United States Attorney Kristen R. Vogel

22 in the above-entitled matter.

23 //

24
      NOTICE OF APPEARANCE                                                   UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      [2:18-cv-01837-RSM] - 1
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:18-cv-01837-RSM Document 35 Filed 02/05/21 Page 2 of 2




 1         You are advised that service of all further pleadings, notice, documents, or other papers

 2 herein, exclusive of original process, may be made upon said Defendant by serving both attorneys

 3 at the address stated below.

 4         DATED this 5th day of February, 2021.

 5
                                                Respectfully submitted,
 6                                              BRIAN T. MORAN
                                                United States Attorney
 7
                                                s/ Erin K. Hoar
 8                                              ERIN K. HOAR, CA No. 311332
                                                Assistant United States Attorney
 9                                              United States Attorney’s Office
                                                700 Stewart Street, Suite 5220
10                                              Seattle, Washington 98101-1271
                                                Phone: 206-553-7970
11                                              Fax: 206-553-4067
                                                Email: erin.hoar@usdoj.gov
12

13

14

15

16

17

18

19

20

21

22

23

24
     NOTICE OF APPEARANCE                                                  UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     [2:18-cv-01837-RSM] - 2
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
